IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT

                        __________________

                           No. 00-20689
                         Summary Calendar
                        __________________


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus


ABIODUN MOHOLAJI MABINOURI,

                                      Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-00-CR-111-1
                        - - - - - - - - - -
                            May 23, 2001

Before DAVIS, JONES and DeMOSS, Circuit Judges.

PER CURIAM:*

     Abiodun Moholaji Mabinouri appeals the sentence he received

after pleading guilty to aiding and abetting the delivery of

stolen U.S. Treasury checks, in violation of 18 U.S.C. §§ 510(b)

and 2.   He challenges the district court’s refusal to adjust his

offense level for acceptance of responsibility, the court’s

inclusion in its loss calculation of a check for $584,721.99, and

the court’s imposition of a two level role-in-the-offense

increase under U.S.S.G. § 3B1.1(c).

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 00-20689
                                 - 2 -

     Our review of the record and the arguments and authorities

convinces us that no reversible error was committed.    The

district court acted well within its broad discretion in

concluding that Mabinouri had failed to demonstrate acceptance of

responsibility.    See United States v. Nguyen, 190 F.3d 656, 659

(5th Cir. 1999).   Mabinouri’s arguments, raised for the first

time on appeal, challenging the district court’s acceptance of

responsibility determination and the district court’s loss

calculation as violative of Apprendi v. New Jersey, 120 S. Ct.
2348 (2000), are also meritless.    As Apprendi is inapplicable to

this case, there is no error, plain or otherwise.    United States

v. Meshack, 225 F.3d 556, 576-77 (5th Cir. 2000), cert. denied,

121 S. Ct. 834 (2001), amended on reh’g in part, --- F.3d ----,

2001 WL 224656 (2001).   Finally, the district court did not

clearly err by imposing a two level role-in-the-offense increase

under U.S.S.G. § 3B1.1(c).     See United States v. Parker, 133 F.3d
322, 329-30 (5th Cir. 1998).

     Accordingly, the judgment is AFFIRMED.